DETAILED ACTION
Claims 1, 13, and 21 are independent claims, and are amended. 
Claims 1-30 are pending in this application and presenting for examination on merits.
This Action has been made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 9-10, 13, 18-19, 21, and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffmann, US Pub. No. 20130111031 (hereinafter Hoffmann”), in view of Ganduri et al., US Patent No. 7725459 (hereinafter as “Ganduri”) and Andersen et al., US Pub. No. 20100250484 (hereinafter as “Andersen”), and further in view of Rothschild, US Pub. No. 20130091284 (hereinafter as “Rothschild”).
Regarding claim 1, Hoffmann teaches: 
receiving, by a query optimizer server, a database query from a client computer via a network; (fig. 2, element 100: wherein the received user request=query from the client computer, fig. 1 at elements 10 and 15, wherein the user prioritization server 20 is interpreted as the query optimizer server for optimizing the users’ request=query)
in response to the received query, the query optimizer server accessing stored user information on the client computer via the network, wherein the stored user information does not describe the database query, wherein the stored user information is not included in the database query; (fig. 2 at element 120: wherein the retrieving is implemented as the accessing, and the user profile from the user database is interpreted as the stored user information, pars. [0008]; and [0037]: “…Each user profile may contain information including, but not limited to, type of connecting device, computer usage, age of user, user demographic, user location, or any other behavior or identifying data of a user.”, wherein the stored user/client information is type of connecting device, client computer usage that the “user prioritization server 40”=optimizer server being access in response to the user’s request=query, fig. 1)
determining, by the query optimizer server, a time sensitivity of the database query by analyzing the query itself for time sensitivity information and further by mining the stored user information from the client computer; (fig. 1, element 40 is interpreted as the optimizer server being determine the user/client request based on the priority level of the request, pars. [0008]: “assigning the user request to one of at least two waiting queues based on the determining priority level”, [0001] “…adjusting a user response time based on a user’s status in a prioritized queue”, wherein the “adjusting as user response time” of the user’s request=query is interpreted as the “time sensitivity”, [0002] “An end user response time may be classified as a time interval between when an end user at a terminal enters a request”, and [0037-38], wherein the “performance profile may be generated for each user…” is interpreted as the mining the stored user information from the user/client terminal=computer).
***Examiner’s notes:  the limitation “a time sensitivity” is disclosed/defined in the Applicant’s specification at par. [0012]: “…The time sensitivity may be expressed as a quantitative measure (e.g., hours, minutes, etc.), a qualitative measure (e.g., urgent, high, medium, low), or by any other means.”, and par. [0031]: “… For example, the query optimizer 130 may interact with the user's calendar to determine that the user will be travelling to city A in ten days, and WO 2013/101148 PCT/US2011/068018-8-will stay there for three days. Thus, the query optimizer 130 may determine that the time sensitivity for the query 310 is ten days (i.e., the period of time before the user will require the results of the query).”

Hoffmann does not explicitly teach: “wherein the client computer is connected to a plurality of database servers via the network, and wherein the stored user information is not stored in any of the plurality of database servers;” “determining, by the query 
In the same field of endeavor (i.e., data processing), Ganduri clearly teaches the amended limitation: “wherein the client computer is connected to a plurality of database servers via the network” (fig. 3: the client(s) at elements 10 is connected to the plurality of database servers at elements 20 via the network at elements 12 and 16; and col. 3, lines 55-67 to col. 4, lines 1-6)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time the invention was made to combine the teachings of the cited references because the teachings of Ganduri would have provided Hoffman with the above indicated limitation to efficiently perform data (e.g. query) transmission via client computing device(s) to database server(s) via network connection. 

Hoffmann and Ganduri do not explicitly teach: “wherein the stored user information is not stored in any of the plurality of database servers;” “determining, by the query optimizer server, performance characteristics of a plurality of database servers; selecting, based on the determined time sensitivity of the database query and the determined performance characteristics of a plurality of database servers, at least one of the plurality of database servers to execute the database query; and executing, by 
In the same field of endeavor (i.e., database processing), Andersen teaches the amended limitation: “wherein the stored user information is not stored in any of the plurality of database servers;” (fig. 5 at elements 601-603 such that accessing the user/personal computers for reading the user data/information (e.g., user identification, dates/times that user logon, demographics information, etc.) illustrated the data/information stored in the user/person computing device(s) rather than stored in any of the database servers; see further in par. [0045] “…According to different embodiments, the profile scanning tool 112 may be run on the electronic discovery management server 110, the collection server 130, or another server in the communication network 102. As shown in Block 601, the profile scanning tool 112 will access each of the personal computers 140 that meet certain criteria that enable such computers to be scanned. … Next, as shown in Block 602, the profile scanning tool 112 queries the profile list on each of the eligible personal computers located during the scan. ... The profile list for the computer contains entries for each different network user identification that has been used to log on to the computer, as well as the dates and times of each log-on for each user identification.”   ***Examiner’s note:  the amended limitation is defined/disclosed in the Applicant’s spec. at par. [0014] “…the query semantics information may also be obtained from user profiles, files, logs, or metadata stored on client computer 110 or query optimizer 130.  …the query semantics information my also be obtained from data stored on a personal device (e.g., a cellular phone, a handheld computer, etc.)”).
pars. [0016], and [0044-45])

Hoffmann, Ganduri, and Andersen do not explicitly teach: “determining, by the query optimizer server, performance characteristics of a plurality of database servers; selecting, based on the determined time sensitivity of the database query and the determined performance characteristics of a plurality of database servers, at least one of the plurality of database servers to execute the database query; and executing, by the selected at least one of the plurality of database servers, the database query based on the determined time sensitivity.”
In the same field of endeavor (i.e., database processing), Barsness teaches:
determining, by the query optimizer server, performance characteristics of a plurality of database servers; (fig. 1, element 125A – Cloud Computing Data center A is interpreted as the query optimizer server, element 125B – cloud computing servers is interpreted as the database servers which are connected to the client computers via network(s), par. [0003]; and par. [0075]: “determining … cloud resources may be reallocated, the operations… a plan to reallocate cloud resources within the cloud computing environment 100 and/or among available cloud servers may be generated… the performance of load balancing operations between a plurality of cloud servers, and/or the halting, slowing, or discontinuation of one or more lower priority processes”, where the performance of servers is embedded the characteristics, e.g., availability/priority, slowing, halting, discontinuation, etc., and par. [0083] wherein the cloud server with “resource capacity” is interpreted as the performance characteristic as known by a skill artisan)
selecting, based on the determined time sensitivity of the database query and the determined performance characteristics of a plurality of database servers, at least one of the plurality of database servers to execute the database query; (pars. [0002-3] disclosed the request(s)=query and “time sensitivity”/”time sensitive” for the cloud services in which the user request; par. [0063]: “select the one or more cloud servers to be utilized to execute each process…” client device information (e.g., information for client devices that have requested and/or are expected to request services associated with the processes, etc.)…”, and [0075] as explained above for the performance characteristics of the servers); and 
executing, by the selected at least one of the plurality of database servers, the database query based on the determined time sensitivity. (par. [0063] “…select the one or more cloud servers to utilize to execute each process… (Information for client device that have requested and/or are expected to request services associated with the processes, etc.)… critical time operations …”, pars. [0002-3] disclosed the time “sensitivity”/”sensitive” of the request for services)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time the invention was made to combine the teachings of the cited 

Regarding claim 9, Hoffman and Andersen teach: 
wherein the stored user information comprises social network data of a user of the client computer. (Hoffman: par. [0037] wherein the “type of connecting device” of the user computer/terminal (see fig. 1) in the stored user profile is interpreted as the social network data; and Andersen: see par. [0045], e.g., the network user identification, par. [0046] “computer name and IP address”=social network data)

Regarding claim 10, Hoffman and Andersen teach:  
wherein the stored user information comprises geographical location data of a user of the client computer. (Hoffman: par. [0037] “user profiles for each of the users….contain information including type of connecting device, computer usage… user demographic user location”; and Andersen: see par. [0045], e.g., the network user identification, par. [0046] “demographics information” of the user data profile )

Regarding claim 25, Hoffman and Rothschild teaches: “wherein the performance characteristics comprise an operating mode for each of the plurality of database servers” (Hoffman: fig. 1 as shown the computing operating system embedded the operating mode as broadest reasonable interpretation. See MPEP 2111 – Claim Interpretation; and Rothschild: fig. 1, and pars. [002829] and [0075] wherein the operational data, available resource data, timing delay information, and/or timing requirements into consideration are interpreted as the performance characteristic as known by a skill artisan).

Claims 13, 18-19, 21, and 24 are rejected based on the same analysis of above claims 1, 9-10, and 25; and therefore, the claims are rejected on that basis. (****Examiner’s note: Claim 13 recites the limitations for performing the similar limitations recited in claim 1, and Claim 21 recites the limitations for performing the similar limitations recited in claims 1, and 10)

Claims 2, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman, Ganduri, Andersen, and Rothschild, and further in view of Lee et. al., US Pub No. 20080222311 (hereinafter as “Lee”).
Regarding claim 2, the claim is rejected by the same reasons set forth above to claim 1. However, Hoffman, Ganduri, Andersen, and Rothschild do not explicitly teach: “wherein the performance characteristics of the plurality of database servers comprise an operating schedule of each of the plurality of database servers”
In the same field of endeavor (i.e., data processing), Lee teaches: 
wherein the performance characteristics of the plurality of database servers comprise an operating schedule of each of the plurality of database servers. (par. [0039], e.g., “a database server”, “other participating database servers”, and the “schedule the I/Os” is interpreted as the operating schedule, furthermore, wherein the capacity, bandwidth, current usage, and schedule for processing/operating/executing are interpreted as the performance characteristics)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time the invention was made to combine the teachings of the cited references because the teachings of Lee would have provided Hoffman, Ganduri, Andersen, and Rothschild with the above indicated limitation to efficiently operating the query/request per the operating schedule of each database server. 
Claim 14 is rejected based on the same analysis of above claim 2; and therefore, the claim is rejected on that basis.

Claims 3-5, 11-12, 15 -16, 20, 22-23, 26-28, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman, Ganduri, Andersen, and Rothschild, and further in view of Burger et al., US Pub. No. 20100145929 (hereinafter as “Burger”).
Regarding claim 3, the claim is rejected by the same reasons set forth above to claim 1. However, Hoffman, Ganduri, Andersen, and Rothschild do not explicitly teach: “storing the database query for later execution.”
In the same field of endeavor, Burger teaches: “storing the database query for later execution.” (fig. 6A, wherein the quests=query is assigned to the delay manager for checking based on the priority rules, fig. 7, the request=query is stored in the queue for later execution based on the priority rule, see further details in par. [0071], e.g., “the request to be executed immediately or place it in a queue for later execution”, and [0073-74].   ****Examiner’s note: the claim limitation is disclosed in the Applicant’s he execution of the query is to be delayed, at the step 270, the query may be stored for later execution.”)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time the invention was made to combine the teachings of the cited references because the teachings of Burger would have provided Hoffman, Ganduri, Andersen, and Rothschild with the above indicated limitation to store/save the database query for later execution.

Regarding claim 4, the claim is rejected by the same reasons set forth above to claims 1 and 3. Furthermore, Hoffman teaches: 
wherein storing the database query comprises storing the database query on the query optimizer server. (fig. 1: the user request=query is storing on request queue at element 30 of the user prioritization server at element 40 which is interpreted as the optimizer server (see pars. [0008]: “assigning the user request to one of at least two waiting queues based on the determined priority level …”).

Regarding claim 5, the claim is rejected by the same reasons set forth above to claims 1 and 3. Furthermore, Hoffman and Rothschild teach: “after storing the database query on the query optimizer server, sending the database query to the selected one of the plurality of database servers.” (Hoffman: fig. 1: the user request=query is storing on request queue at element 30 of the user prioritization server at element 40 which is interpreted as the optimizer server (see pars. [0008]: “assigning the user request to one of at least two waiting queues based on the determined priority level …”; and Rothschild: par. [0063] “…select the one or more cloud servers to utilize to execute each process… (Information for client device that have requested and/or are expected to request services associated with the processes, etc.)… critical time operations …”,).

Regarding claim 11, Burger teaches: 
determining, by the query optimizer server, an execution plan for executing the database query (pars. [0057] “the parser 205 run an Optimizer (block 320) that generates and selects an optimal query execution plan (e.g., the least expensive plan) to perform the request=query”, and [0058]: “a query execution plan is selected”), the execution plan specifying a plurality of database operations in a particular order; (pars. [0233-235], e.g., “order of priority” and “selects query execution plans”) and 
sending, by the query optimizer server, the determined execution plan and the database query to the selected at least one of the plurality of database servers. (par. [0058] “Once a query execution plan is selected, it is scheduled for executing by the DBS 100, see fig. 1, wherein the Parsing Engine 130 is interpreted as the optimizer server as known by skill artisan in the database technical field)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time the invention was made to combine the teachings of the cited references because the teachings of Burger would have provided Hoffman and Rothschild with the above indicated limitation to sending the selected execution plan and query to the selected database system=server for executing process.

database servers comprises a first database server and a second database server (fig. 1 is shown the database systems), the method further comprising: 
executing a first portion of the database query on the first database server during a first time period; (par. [0079]: “Each database system 100 has a set of rules that define states based on time periods”, and each database system=server is determined and then selected for executing the query and plan) and 
executing a second portion of the database query on the second database server during a second time period (par. [0079]: “Each database system 100 has a set of rules that define states based on time periods”, and each database system=server is determined and then selected for executing the query and plan).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time the invention was made to combine the teachings of the cited references because the teachings of Burger would have provided Hoffman and Rothschild with the above indicated limitation to execute the query in each of db systems during different time period.

Regarding claim 26, Burger teaches: wherein the performance characteristics comprise a planned maintenance schedule for each of the plurality of database servers. (fig. 11 is shown the planned maintenance schedule (e.g., daily, week, quarterly loads and/or processing of database systems; and par. [0178] disclosed the indicated time for performing workload as interpreted as maintenance schedule) 

 the performance characteristics comprise a current work load for each of the plurality of database servers. (fig. 12 is shown current workload(s) of database systems; and pars. [0163 and 181])

Regarding claim 28, Burger teaches: wherein the performance characteristics comprise a bandwidth utilization for each of the plurality of database servers. (par. [0195], e.g., “narrow bandwidth” and “larger bandwidth” of the database system(s); and [0268-269], wherein the “speeds” is interpreted as the bandwidth as known by a skill artisan)

Regarding claim 30, Burger teaches: wherein the semantics module is also to store the query for later execution on the at least one of the plurality of database servers (fig. 3 at element 310, via semantic checker (e.g., module) to classify the query, e.g., priority, immediately, delay, etc.) for later execution, par. [0068])
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time the invention was made to combine the teachings of the cited references because the teachings of Burger would have provided Hoffman, Ganduri, Andersen, and Rothschild with the above indicated limitation to store/save the database query for later execution.

Claims 15-16, 20, 22-23, 26-28, and 30 are rejected based on the same analysis of above claims 3-5, 11-12; and therefore, the claims are rejected on that basis.

Claims 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman, Ganduri, Andersen, Rothschild and Burger, and further in view of in view of Barsness et al., US Pub. No. 20080189288 (hereinafter as “Barsness”)
Regarding claim 6, the claim is rejected by the same reasons set forth above to claims 1, and 3. However, Hoffman, Ganduri, Andersen, Rothschild, and Burger do not explicitly teach the claim limitation in claim 6.
In the same field of endeavor, Barsness teaches: 
wherein storing the database query comprises storing the database query on the selected one of the plurality of database servers. (fig. 4, wherein in the query is storing the query file – Historical Information at the db nodes=servers as shown in the fig. 2 at elements 305 and 220)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time the invention was made to combine the teachings of the cited references because the teachings of Barsness would have provided Hoffman, Ganduri, Andersen, Rothschild, and Burger with the above indicated limitation for performing the store/save the database query on the database node(s)/server(s).

Claims 7-8, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman, Ganduri, Andersen, and Rothschild, in view of Huff et al., US Pub. No. 2008/0005168 (hereinafter as “Huff”).
Regarding claim 7, the claim is rejected by the same reasons set forth above to claim 1.  However, Hoffman, Ganduri, Andersen, and Rothschild do not explicitly teach: 
In the same field of endeavor (i.e., data processing), Huff teaches: “wherein the stored user information comprise a calendar of a user of the client computer.” (see figs. 7-10 the calendar of a user is stored and displayed in the client computer)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time the invention was made to combine the teachings of the cited references because the teachings of Huff would have provided Hoffman, Ganduri, Andersen, and Rothschild with the above indicated limitation to perform the user stored information as a profile including the user calendar for tracking time/date efficiently.

Regarding claim 8, the claim is rejected by the same reasons set forth above to claim 1.  However, H Hoffman, Ganduri, Andersen, and Rothschild do not explicitly teach: “wherein the stored user information comprises a set of personal documents of a user of the client computer.”
In the same field of endeavor (i.e., data processing), Huff teaches: “wherein the stored user information comprises a set of personal documents of a user of the client computer.” (fig. 7 is shown the list of personal documents of the user)  
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time the invention was made to combine the teachings of the cited references because the teachings of Huff would have provided Hoffman, Ganduri, Andersen, and Rothschild with the above indicated limitation to facilitate the stored user profile/information includes a set of personal documents.
.

Claim 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman, Ganduri, Andersen, and Rothschild, in view of Burger et al., US Publication No. 2010/0125565 (hereinafter “Burger ‘565”).
Regarding claim 29, the claim is rejected by the same reasons set forth above to claim 21. However, Hoffman, Ganduri, Andersen, and Rothschild do not explicitly teach the claim feature: “a number of pending transactions for each of the plurality of database servers”
In the same field of endeavor, Burger ‘565 teaches: “a number of pending transactions for each of the plurality of database servers” (paras. [0065], e.g., numbers of concurrent executing user’s requests or query/queries).
*** Examiner’s note:  the claim limitation “a number of pending transactions” is disclosed/defined in the Applicant’s Specification, par. [0027].
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of the present invention to combine the teachings of the cited references because the teachings of Burger ‘565 would have provided Hoffman, Ganduri, Andersen, and Rothschild with the obtaining number of pending transactions for tracking/monitor the server(s) performing query/queries.



Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, Applicant's arguments with respect to claims 1, 13, and 21 (see Remarks, pages 9-11 to the amended limitations) have been considered but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record. See the rejections set forth above for details.
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard.  See MPEP 2111 – Claim Interpretation, e.g., "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                             
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169